Citation Nr: 1638194	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-00 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee chrondromalacia and degenerative joint disease.

2.  Entitlement to compensable disability rating for nonsteroidal anti-inflammatory drug-induced colitis, secondary to chronic medication for the knees and back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970 in the United States Air Force, and from October 1975 to February 1992 in the United States Army, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2014, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In June 2014, the Board remanded the above-captioned claims for further development.

In the Board's June 2014 remand, development was ordered pertaining to whether a separate rating was warranted for any neurological abnormalities associated with the service-connected cervical and lumbar spine disabilities.  In a subsequent, unappealed October 2014 rating decision, service connection was awarded for radiculopathy of the left upper extremity and the bilateral lower extremities.  As such, the matter is no longer on appeal and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where other VA medical records are sufficiently identified, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

A recent entry in the Veteran's electronic claims file shows that the Veteran was admitted for hospitalization at a VA Medical Center in December 2014.  The most recent VA treatment records are dated through August 2014.  In light of the United States Court of Appeals for the Federal Circuit's decision in Sullivan, and as the claims were remanded, in part, for updated VA treatment records, these outstanding records must be obtained prior to appellate adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA treatment records pertaining to the Veteran dated since August 2014, to include records pertaining to his December 2014 hospitalization (see December 2014 VAMC Report of Hospitalization).  

2.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




